Title: To George Washington from Armand-Charles-Augustin de La Croix, duc de Castries, 12 May 1781
From: Castries, Armand-Charles-Augustin de La Croix, duc de
To: Washington, George


                        
                            Sir
                            to New-port 12 May 1781
                        
                        I take the liberty to recommand to your excellency’s care the inclosd letters. they are of the utmost
                            importance for the public & the Marquis in particular; I beg your excellency would be pleas’d to forward them to
                            chevalier de la Luzerne, by a very safe opportunity: if there was at head quarter’s any of the marquis servants, I think
                            it would be safer & quicker, to sent him to philadelphia, if there is not one, I would be much oblig’d to your
                            excellency, for sending those dispatches by an other express to chevalier de la Luzerne who will forward them to the
                            Marquis.
                        I have the honour of sending to your excellency, portsmouth map, which you desir’d, I want to make an
                            apologie for the delay. I am with great respect your excellency’s the most obedient humble Servant.
                        
                            Castries de Charlus.
                        
                    